EXHIBIT EMPLOYMENT AGREEMENT This AGREEMENT (the “Agreement”), dated and effective as of February 1, 2010 (the Effective Date”), is made between ACCESS Pharmaceuticals, Inc. a Delaware corporation located at 2600 Stemmons Freeway, Suite 176, Dallas, Texas 75207-2107, (“Access” or the "Company"), and David P. Nowotnik, Ph.D., an individual (the "Executive"). W I T N E S S E T H: WHEREAS, the Company desires that Executive continue to serve as the Company's Senior Vice President, Research and Development; and WHEREAS, in order to induce Executive to agree to continue to serve in such capacity, the Company hereby offers Executive certain compensation and benefits of employment, as described herein. WHEREAS, Executive is willing to serve in this position on the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and of the mutual covenants contained herein, the Company and Executive hereby agree as follows: 1.Employment The Company hereby agrees to employ Executive and Executive hereby agrees to be employed upon the terms and conditions hereinafter set forth.During the term of this Agreement, Executive shall serve as the Senior Vice President of Research and Development of the Company. Executive shall be responsible to the Chief Executive Officer (CEO) of the Company, rendering the services and performing the duties prescribed by the CEO of the Company consistent with Executive's position and title, and such other reasonable duties as the Board of Directors of the Company (together with any applicable sub-committee or sub-committees thereof, the "Board") may request. The Executive agrees, while employed hereunder, to perform his duties faithfully and to the best of his ability.The Executive shall be employed at the Company's offices in Dallas, Texas, and his principal duties shall be performed primarily in Dallas, Texas, except for business trips reasonable in number and duration. 2.Term The employment of the Executive hereunder shall begin on the date hereof and shall continue in full force and effect for a period of one (1) year, and thereafter shall be automatically renewed for successive one-year periods unless the Company gives the Executive written notice of termination within six (6) months prior to the end of any such period or until the occurrence of a Termination Date, as defined in Section 5 (the "Term"). If the Company provides written notice of termination as described above, then the last day of the Term will be considered the Termination Date by General Discharge (as defined in Section 5.1.6), and the Executive will be entitled to all benefits attributable to General Discharge as defined in Section 5.2. 3.Compensation 3.1.As compensation for the Executive's services during the Term, the Company shall pay the Executive an annual base salary at the rate of $290,000, payable monthly on the last day of each month during the Term.Prior to the end of each calendar year during the Term, the Compensation Committee of the Company shall undertake an evaluation of the services of the Executive during the calendar year then ended in accordance with the Company's compensation program then in effect (the "Program"). The Company shall consider the performance of the Executive, his contribution to the success of the Company and entities under common control with the Company (collectively, "Affiliates"), and other factors as the Compensation Committee considers relevant in their sole discretion and shall fix an annual base salary to be paid to the Executive during the ensuing calendar year. 3.2Notwithstanding the foregoing, the Company may change the Program from time to time or institute a successor to the Program, but the Executive's annual base salary shall in no event be less than his annual base salary in effect on the date of change, adjusted regularly to reflect increases in the cost of living and comparable compensation for like positions. 3.3.The executive shall participate in the Company incentive compensation programs in accordance with the following subparagraphs (i) and (ii): (i)Incentive Plan - The executive shall be covered by the cash bonus plan currently maintained by the Company and shall be afforded the opportunity thereunder to receive a target award of up to 30% of annual base salary payable in cash as well as an allocation of options to purchase shares of Access’ Common Stock or restricted shares of Common Stock, as applicable, at the sole discretion of the Compensation Committee which shall make its evaluation prior to the end of each calendar year during the Term of this Agreement.Such cash and equity bonus awards shall be made by the Compensation Committee based upon among other factors the achievement of reasonable performance goals; provided that the Company may from time to time change the Program or institute a successor to the Program, so long as the Executive continues to be eligible to receive bonus awards of the percentage of annual base salary in amounts at least equal to those specified as in effect on the date hereof. (ii)Stock Option Plan - Executive shall be entitled to participate in the Company's stock option plan as noted above.In accordance with this plan the Board or the Compensation Committee, as applicable, may from time to time, but without any obligation to do so, grant additional stock options to the executive upon such terms and conditions as the Board shall determine in its sole discretion.If the Company no longer has a class of stock publicly-traded by reason of a Change in Control of the Company, as defined in Section 5.3, the Company's obligation under this Section 3.3 will be satisfied through options granted by the issuer with public stock then in control of the Company.On the Effective Date and subject to availability under the Company’s existing stock option plan and approval by the Compensation Committee, Executive shall receive options to purchase 200,000 shares of the Company’s Common Stock at an exercise price equal to $ per share (the closing price of shares of Common Stock on the OTC BB on the Effective Date); one third (33.3%) of which options shall vest on the one-year anniversary of the Effective Date and the remaining two thirds (66.7%) of which shall vest ratably on the second, and third anniversary of the Effective Date. 3.4If the Executive is prevented by disability, for a period of six consecutive months, from continuing fully to perform his obligations hereunder, the Employee shall perform his obligations hereunder to the extent he is able and after six months the Company may reduce his annual base salary to reflect the extent of the disability; provided that in no event may such rate, when added to payments received by him under any disability or qualified retirement or pension plan to which the Company or an Affiliate contributes or has contributed, be less than $100,000.If there should be a dispute about the Executive's disability, disability shall be determined by the Board of Directors of the Company based upon a report from a physician, reasonably acceptable to the Executive and the Company, who shall have examined the Executive.If the Executive claims disability, the Executive agrees to submit to a physical examination at any reasonable time or times by a qualified physician designated by the CEO of the Company and reasonably acceptable to the Executive.Notwithstanding any provision in this Section, the Company shall not be obligated to make any payments to Executive on account of disability after the termination or expiration of this Agreement. 4.Executive Benefits The Executive shall be entitled to participate in all "employee pension benefit plans," all "employee welfare benefit plans" (each as defined in the Employee Retirement Income Security Act of 1974) and all pay practices and other compensation arrangements maintained by the Company, on a basis at least as advantageous to the Executive as the basis on which other executive employees of the Company are eligible to participate. Executive shall, during the term of his employment hereunder, continue to be provided with such benefits at a level at least equivalent to the initial benefits provided or to be provided hereunder.
